DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 2 is allowable. Claims 6-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of allowable claim 2. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Group 2b to 2d, as set forth in the Office action mailed on 05/13/2021, is hereby withdrawn and claims 6-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. Please note, claim 2 was not clearly identified as a linking claim in the restriction requirement, but it was indeed a linking claim which linked the different inventions outlined in claims 3-20. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, and 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Amended claims 1 and 21 overcome the objection. Thus objection has been withdrawn. 
Claim 22 and 23 are numbered correctly and repetition of same number has been corrected. Thus the objection is withdrawn.
Allowable Subject Matter
Claims 2-4, 6-11, and 14-24 are allowed.
Claims 1, 5, and 12-13 are canceled.
Claim 24 is newly added.
Claims 2, 6, 10, 14, 16, 21, and 23 are amended.
Regarding claim 2 the closest prior arts of record Haubensak et al. (US 5602329), (hereinafter Haubensak) and Kazuo et al (JP 2004233304 A) (hereinafter Kazuo) teach following:
	
Regarding claim 2, Haubensak teaches 
sub-critically (COL 5, line 37-39, “Radial cracks can be stably grown (i.e. sub critically or carefully) in a material by indenting the surface with a sharp indenter harder than the material to be tested”) growing a crack (COL 3, line 35-37, “A method is provided for determining the fracture toughness of a material by forming an indent in the material to generate a crack”) in a sample of a glass (COL 3, line 11-13, “FIG. 2 is a graph showing calculated and observed normalized crack opening displacement as a function of normalized distance from crack tip in soda lime glass”); 
after sub-critically growing the crack, pinning the crack (COL 5, line 37-39, “Radial cracks can be stably grown (i.e. sub critically or carefully) in a material by indenting (i.e. Pinning) the surface with a sharp indenter harder than the material to be tested”); 
calculating fracture toughness  Kic of the glass as a function of the load and dimensions of the sample (COL 6 , line 53-67, E representing young modulus .However young . (As a reference please check “Engineering Toolbox, (2005). Stress, Strain and Young's Modulus. [Online] Available at: https://www.engineeringtoolbox.com/stress-strain-d_950.html”, equation 1, 2 and 4.) . This “area A” reads on the dimension of the sample)
Kazuo teaches
after pinning the crack (Abstract, line 3-4, “A solid material sample is brought into contact with an indenter having a polygonal pyramid-shaped tip, and is pressed at a predetermined pressing speed to generate indentations and cracks in the sample”)
 fracturing the sample by increasing load on the sample until failure (Para [0012], line 1-2, “in order to evaluate the breaking (i.e. fracturing the sample and reaching the failure level) strength (brittleness) of a solid material in a minute region, even when only a small load can be applied, a stable crack can be formed in a sample by rapidly applying a load (i.e. increasing the load); and 
However the prior art alone or in combination fails to anticipate or render obvious the sub-critically growing a crack in a sample of a glass until a ratio of crack length to half of a width of the sample is greater than 1.5 in combination with the rest of the claim limitations as claimed and defined by applicant (Non-teaching part in bold).
Claims 3-4, 6-11 and 14-20 are allowed being dependent on independent claim 2.


Regarding claim 21 the closest prior art of record Wang (“SUBCRITICAL CRACK GROWTH INDUCED BY STRESS CORROSION IN QUASIBRITTLE Wang), Haubensak, Scannell, and Kazuo teaches following:
Wang teaches 
cutting an initial crack through a web and within a guiding groove of a sample of glass, wherein the sample is rectangular (Fig 3 and 4, Page 6, line 1-3[Wingdings font/0xE0] “The specimen used in this test is a rectangular bar”. Page 6 line 9-12, “At the tip of the notch, a sub-critical crack is expected to initiate and propagate along the centerline of the specimen. In order to make sure that the crack will propagate along the center line of the specimen, a guiding groove is generated on the top surface of the specimen.) The sample has two major surfaces, the guiding groove extends down a length of the sample and down both major surfaces to form the web (Fig 4, represents top surface and bottom surface in the notch).
Haubensak teaches sub-critically (COL 5, line 37-39, “Radial cracks can be stably grown (i.e. sub critically or carefully) in a material by indenting the surface with a sharp indenter harder than the material to be tested”) growing a crack in the sample, wherein the crack is sub-critically grown (COL 3, line 35-37, “A method is provided for determining the fracture toughness of a material by forming an indent in the material to generate a crack”).
calculating fracture toughness Kic of the glass as a function of the load and dimensions of the sample (COL 6 , line 53-67, E representing young modulus .However young modulus is calculated based on ratio of stress and strain . Where stress is further calculated by load divided by “A” where A is the area (m2, in2) of the sample. (As a reference please check “Engineering Toolbox, (2005). Stress, Strain and Young's Modulus. [Online] Available at: https://www.engineeringtoolbox.com/stress-strain-d_950.html”, equation 1, 2 and 4.) . This “area A” reads on the dimension of the sample)
Scannell teaches 
after sub-critically growing the crack, pinning the crack, wherein the pinning comprises wicking ( Page 2, COL2, line 2-4, “cracks around each indent”) an agent into the crack along a length of the crack, wherein the agent is toluene ( Page 2, COL 2, line 4-8, “Additionally, three samples, namely, 10 Na2Û-7 Ti02-83 Si02, 15 Na20-7 Ti02-78 Si02, and 25 Na20-7 Ti02-68 Si02, were soaked in toluene (i.e. agent)  to remove water present in the surface of the glass and then indented in a nitrogen atmosphere.”); 
Kazuo teaches 
after pinning the crack (Abstract , line 3-4, “ A solid material sample is brought into contact with an indenter having a polygonal pyramid-shaped tip, and is pressed at a predetermined pressing speed to generate indentations and cracks in the sample”)  fracturing the sample by increasing load on the sample until failure (Para [0012], line 1-2, “in order to evaluate the breaking (i.e. fracturing the sample and reaching the failure level )  strength (brittleness) of a solid material in a minute region, even when only a small load can be applied, a stable crack can be formed in a sample by rapidly applying a load (i.e. increasing the load); and 
However the prior art alone or in combination fails to anticipate or render obvious a method of measuring fracture toughness of glass, comprising: 
cutting an initial crack through a web and within a guiding groove of a sample of glass, wherein the sample is rectangular, a first thickness of the sample is between 0.3 mm and 1 mm, the sample has two major surfaces, the guiding groove extends down a length of the sample and down both major surfaces to form the web, wherein the web has a second thickness that is less than the first thickness, sub-critically growing a crack in the sample, wherein the crack is sub-critically grown until a ratio of crack length to half of a width of the sample is greater than 1.5; after sub-critically growing the crack, pinning the crack, wherein the pinning comprises wicking an agent into the crack along a length of the crack, wherein the agent is toluene; after pinning the crack, fracturing the sample by increasing load on the sample until failure; and
 calculating fracture toughness Kic of the glass as a function of the load at failure and dimensions of the sample, wherein the dimensions used in calculating the fracture toughness Kic include the first and second thicknesses, wherein the fracture toughness Kic is calculated by calculating applied stress intensity of the glass.  
 in combination with the rest of the claim limitations as claimed and defined by applicant (Non-teaching part in bold).
Claims 22 and 23 are allowed being dependent on independent claim 21.

Regarding claim 24 the closest prior arts of record Wang ,Haubensak, Scannell, and Kazuo teach following:
Wang teaches 
cutting an initial crack through a web and within a guiding groove of a sample of glass, wherein the sample is rectangular (Fig 3 and 4, Page 6, line 1-3[Wingdings font/0xE0] “The specimen used in this test is a rectangular bar”. Page 6 line 9-12, “At the tip of the notch, a sub-critical crack is expected to initiate and propagate along the centerline of the specimen. In order to make sure that the crack will propagate along the center line of the specimen, a guiding groove is generated on the top surface of the specimen.) The sample has two major surfaces, the guiding groove extends down a length of the sample and down both major surfaces to form the web (Fig 4, represents top surface and bottom surface in the notch).
Haubensak teaches sub-critically (COL 5, line 37-39, “Radial cracks can be stably grown (i.e. sub critically or carefully) in a material by indenting the surface with a sharp indenter harder than the material to be tested”) growing a crack in the sample, wherein the crack is sub-critically grown (COL 3, line 35-37, “A method is provided for determining the fracture toughness of a material by forming an indent in the material to generate a crack”)
calculating fracture toughness Kic of the glass as a function of the load and dimensions of the sample (COL 6 , line 53-67, E representing young modulus .However young modulus is calculated based on ratio of stress and strain . Where stress is further calculated by load divided by “A” where A is the area (m2, in2) of the sample. (As a reference please check “Engineering Toolbox, (2005). Stress, Strain and Young's Modulus. [Online] Available at: https://www.engineeringtoolbox.com/stress-strain-d_950.html”, equation 1, 2 and 4.) . This “area A” reads on the dimension of the sample)
Scannell teaches 
after sub-critically growing the crack, pinning the crack, wherein the pinning comprises wicking ( Page 2, COL2, line 2-4, “cracks around each indent”) an agent into the crack along a length of the crack, wherein the agent is toluene ( Page 2, COL 2, line 4-8, “Additionally, three samples, namely, 10 Na2Û-7 Ti02-83 Si02, 15 Na20-7 Ti02-78 Si02, 20-7 Ti02-68 Si02, were soaked in toluene (i.e. agent)  to remove water present in the surface of the glass and then indented in a nitrogen atmosphere.”)
Kazuo teaches 
after pinning the crack (Abstract , line 3-4, “ A solid material sample is brought into contact with an indenter having a polygonal pyramid-shaped tip, and is pressed at a predetermined pressing speed to generate indentations and cracks in the sample”)  fracturing the sample by increasing load on the sample until failure (Para [0012], line 1-2, “in order to evaluate the breaking (i.e. fracturing the sample and reaching the failure level )  strength (brittleness) of a solid material in a minute region, even when only a small load can be applied, a stable crack can be formed in a sample by rapidly applying a load (i.e. increasing the load).  
However the prior art alone or in combination fails to anticipate or render obvious a method of measuring fracture toughness of glass, comprising: cutting an initial crack through a web and within a guiding groove of a sample of glass, wherein the sample is rectangular, a first thickness of the sample is between 0.3 mm and l mm, the sample has two major surfaces, the guiding groove extends down a length of the sample and down both major surfaces to form the web, wherein the web has a second thickness that is less than the first thickness, sub-critically growing a crack in the sample; after sub-critically growing the crack, pinning the crack, wherein the pinning comprises wicking an agent into the crack along a length of the crack, wherein the agent is toluene; after pinning the crack, fracturing the sample by increasing load on the sample until failure; and calculating fracture toughness of the glass as a function of the load at failure and dimensions of the sample, wherein the dimensions used in calculating the fracture toughness include the first and second thicknesses, wherein the fracture toughness is calculated by calculating applied stress intensity of the glass in combination with the rest of the claim limitations as claimed and defined by applicant (Non-teaching part in bold).
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Hussain et al (US 20160131564 A1) – Abstract discussing determining effective toughness of a material. However it does not explicitly discuss the material is a glass.
 Maria et al. (US 20060057421 A1) – Discussed multilayer ceramic strength (Para [0012]-[0014]).
Frost et al. (“Fracture mechanics “Frost et al.1974) - Page 192-193 explains stress intensity for 4mm thick plate (Fig A.24.). Page 200, line 4-6 – explains “where a is the stress perpendicular to the crack. The equation applies to cracks whose length is up to about 5 times the width.” However this width is the crack width not sample width. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862


/Catherine T. Rastovski/Primary Examiner, Art Unit 2862